DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Referring to claim 1, “advanced oxidant” will be interpreted as taught by the specification in page 15 line 28 to page 16 line 9.
Referring to claim 5, “opposing configuration” will be interpreted as taught by the specification in page 17 lines 1-6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20080241030, hereinafter referred to as Parrish.
Referring to claim 1, Parrish teaches in figures 1A and 1B a system for oxidation of one or more species in a process stream (odixizing the gas stream with gaseous chlorine dioxide; [0007]), the system comprising:  
5a process stream line configured for passage of the process stream including the one or more species (raw flue gas 102 or the line leaving second demister 144 leading into reference B); 
an oxidation reaction unit configured to receive the process stream (the oxidation reaction unit is the section in figure 1B after reference B including 154 and 156); 
a water input line configured for passage of water to the oxidation reaction unit (the water would enter at final wash solution 158 which contains water [0023]); 
an advanced oxidant line configured for passage of an advanced oxidant to one or more 10of the process stream line, the water line, and the oxidation reaction unit (oxidation tower 126 has ClO2 being added to it, and 
a water output line configured for removal of water from the oxidation reaction unit (water leaving the final wash chamber 156 as the final wash solution); and 
a product line configured for removal of a product from the oxidation reaction unit (processed flue gas 164 leaving the system through 156).  
Referring to the limitation “for oxidation of one or more species in a process stream,” this is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.
Referring to claim 2, Parrish teaches the one or more species in the process line 15includes one or more of an acid gas, carbon monoxide, and a hydrocarbon (raw flue gas 102 and the method and apparatus is used to reduce emissions of NOx, Sox, and heavy metals from combustible flue gas streams; abstract).  
Referring to claim 3, Parrish teaches the one or more species in the process line includes one or more of NOx, SOx, CO, a hydrocarbon, H2, COS, and H2S (raw flue gas 102 and the method and apparatus is used to 
Referring to claim 4, Parrish teaches 20the oxidation reaction unit is a packed scrubbing column or a water separator (scrubbers 154, and a wash chamber 156).  
	Referring to claim 5, Parrish teaches the oxidation reaction unit is configured to receive the water and the process stream in an opposing configuration (figure 1B shows the water 158 and process stream B in an opposing configuration as the flue gas is shown to be going in from the top and the fluid line is shown coming in from below it).  
Referring to claim 6, Parrish teaches the advanced oxidant comprises a material other than O2 (ClO2; [0020]).
Referring to the limitation “that is suitable to provide a reactive oxygen species in situ,” this is considered to be intended usage. Limitations drawn to the contents of an apparatus do not impart patentability to the claim (see MPEP 2115).  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining the patentability of the apparatus claim (Ex parte Thibault, 164 USPQ 666,667).
Ex parte Thibault, 164 USPQ 666,667).
Referring to claim 9, Parrish teaches the advanced oxidant is selected from the group 5consisting of peroxides, superoxides, ozone, halo-oxides, and combinations thereof (hydrogen peroxide useful to reduce emissions; abstract).  
Referring to claim 10, the limitation “the advanced oxidant is a halo-oxide compound having the formula XzOy” is considered to be intended usage. Limitations drawn to the contents of an apparatus do not impart patentability to the claim (see MPEP 2115).  Expressions relating the apparatus to contents thereof during an intended operation are of no Ex parte Thibault, 164 USPQ 666,667).
Referring to claim 11, Parrish teaches a filter unit upstream from the oxidation reaction unit (solid removal system 114 can be a filter and this is upstream the system in figure 1B; [0016]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parrish.
	Referring to claim 12, Parrish does not explicitly teach an analyzer in arrangement with the product line and configured to measure a concentration of the one or more species in the product line 
	Parrish does teach in [0033] measuring and adjustments made in real time while the process is being performed. Computer monitoring can initiate flow changes of reagents in response to automatic measurements to maintain desired process conditions.  
	It would have been obvious to one of ordinary skill before the effective filing date of the invention to have the measurements at a desired In re Japikse, 86 USPQ 70. As for the measurement of the species, the purpose of the invention is to reduce emissions in the flue gas (abstract). Since the device of Parrish is capable of having measurements in the system in order to optimize the reagents, it would be capable of this limitation.
	Referring to claim 13, Parrish teaches a controller in a working arrangement with the analyzer and configured to control passage of the advanced oxidant through the advanced oxidant line (measuring and adjustments made in real time while the process is being performed. Computer monitoring can initiate flow changes of reagents in response to automatic measurements to maintain desired process conditions; [0033]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parrish in view of JP2014105593, hereinafter referred to as JP’593.
Referring to claim 14, Parrish teaches the invention of claim 1.
Parrish does not explicitly teach a system for power production, the system comprising: 25a combustor configured for receiving a hydrocarbon fuel, an oxidant, and a stream comprising compressed CO2 and configured for output of a combustion process stream; a turbine configured to expand the combustion process stream to produce power and output a turbine 
JP’593 teaches in figure 2 a system for power production (gasification gas power plant; page 1), the system comprising:  
25a combustor (1) configured for receiving a hydrocarbon fuel (2), an oxidant (2), and a stream comprising compressed CO2 (3) and configured for output of a combustion process stream (goes into 4); 
a turbine configured to expand the combustion process stream to produce power (4) and output a turbine exhaust process stream (goes into 5); 
a heat exchanger configured to cool the turbine exhaust process stream (5) and output a 30cooled process stream (goes into the system of 6 which includes compressors); and 
a compressor configured to receive a recycle stream (3);- 25 –


    PNG
    media_image1.png
    459
    667
    media_image1.png
    Greyscale

	JP’593 does not explicitly teach wherein the system for power production is combined with the system for oxidation of one or more species in a process stream according to claim 1.
	JP’593 teaches the reduction of a NOx concentration, same as Parrish.
	It would have been obvious to one of ordinary skill before the effective filing date of the invention to use the oxidation system of Parrish in .
Response to Arguments
Applicant’s arguments, see page 5, filed 12/09/2020, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejection of claims 1-14 has been withdrawn. 
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive regarding the 102 and 103 rejections.
Applicant’s argument#1:
Applicant argues that the specifics of the rejection are unclear in which part relates to what element in claim 1 in pages 6-7. 
Examiner’s response#1:
Examiner previous indicated the system of figure 1B as reading upon claim 1. In the rejection above Examiner has further specified the limitations of claim 1 using the previously indicated references numbers of 
Applicant’s argument#2:
Applicant argues that claim 12 and 13 are improperly rejected as examiner as indicated there is no teaching of an analyzer or controller working with the analyzer in page 8. 
Examiner’s response#2:
	Referring to claim 12, Examiner states in the office action page 11 that Parrish does not “explicitly teach an analyzer in arrangement with the product line and configured to measure a concentration of the one or more species in the product line.” Examiner goes on to mention that Parrish does indeed teaches the analyzer portion (measuring and adjustments made in real time while the process is being performed. Computer monitoring can initiate flow changes of regents in response to automatic measurements to maintain desired process conditions). Examiner is stating in the previous portion that Parrish doesn’t teach these items in the product line, not that .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171.  The examiner can normally be reached on Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        




/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        03/15/2021